Citation Nr: 1501154	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a genitourinary disability, including prostatitis and groin pain.

5.  Entitlement to an initial rating higher than 10 percent for myofascial pain syndrome of the chest wall.  

6.  Entitlement to an initial rating higher than 30 percent for pulmonary emphysema.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1988.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 1990, February 1992, March 2011, and August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

Initially, the Board notes that the March 2011 rating decision reflects the RO's determination that new and material evidence had not been presented to reopen the claim of service connection for sarcoidosis.  The Board's review of the record, however, reveals that the claim has been pending since the February 1992 rating decision.  Thus, the claim on appeal is one of entitlement to service connection for sarcoidosis, rather than an application to reopen. 

More specifically, the Veteran filed a claim of service connection for a lung condition in March 1989, and in an August 1990 rating decision, service connection was granted for restrictive pulmonary disease.  The Veteran appealed the initial 10 percent evaluation assigned for restrictive pulmonary disease.  

Prior to the matter being certified on appeal to the Board, in September 1991, the Veteran filed a claim of service connection for sarcoidosis.  He stated that his private doctor told him his pulmonary problems may be due to sarcoidosis.  

In October 1991, private treatment records were associated with the claims file.  In a February 1992 rating decision, service connection for sarcoidosis was denied, and the initial 10 percent evaluation for restrictive pulmonary disease was continued.  Although the Veteran did not file a notice of disagreement (NOD) with the February 1992 rating decision, that same month, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) addressing the denial of not only a higher rating for the service-connected restrictive pulmonary disease but also service connection for sarcoidosis.  

The Board notes that pursuant to 38 C.F.R. § 19.31(a) (2014), a SSOC may not be used to announce a decision by the AOJ on an issue not previously addressed in a statement of the case (SOC), or to respond to a NOD on a newly appealed issue that was not addressed in an SOC.  "In no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case."  Id.

Although the February 1992 SSOC informed the Veteran that he had 60 days from the date of the February 1992 SSOC within which to file an appeal, the Veteran had one year from the date of the February 1992 rating decision to file a notice of disagreement, that is, until February 1993.  38 C.F.R. § 20.302 (2014).  

In April 1992, the Veteran's representative filed a VA Form 1-646 and checked the box stating "I wish to make the following argument to supplement the answer to the statement of the case and other argument of record."  That same month, the case, including the issue of entitlement to service connection for sarcoidosis, was certified on appeal to the Board.

Notwithstanding the notation in the December 1992 Board remand to the effect that issue of service connection for sarcoidosis was not properly before the Board because a substantive appeal had not been filed, the Board finds that the Veteran was not notified of his appellate rights with respect to the denial of service connection for sarcoidosis.  Thus, the February 1992 rating decision did not become final with respect to service connection for sarcoidosis.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007) (VA decision does not become final if veteran not notified of the decision and his appellate rights).  As the February 1992 rating decision is not final with respect to service connection for sarcoidosis, the Veteran's 1991 claim for service connection for sarcoidosis remained pending.  See 38 U.S.C.A. § 5104 (2014); 38 C.F.R. §§ 3.103(f), 3.160, 19.25 (2014).  Because a SOC has been issued following the Veteran's a NOD with the March 2011 rating decision addressing service connection for sarcoidosis, after which the Veteran perfected the appeal in July 2013, the Board has jurisdiction of the issue of entitlement to service connection for sarcoidosis.  Thus, the issue pertaining to service connection for sarcoidosis has been recharacterized to comport with the procedural posture of the claim.  

The March 2011 rating decision further reflects that a rating higher than 30 percent was denied for pulmonary emphysema (formerly pulmonary restrictive disease).  Although the AOJ did not construe the Veteran's February 2012 NOD as disagreement with the denial of a rating higher than 30 percent for pulmonary emphysema, the initial increased rating claim remained pending following the Board's December 1992 remand.  Although the AOJ construed correspondence from the Veteran in April 1993 as a withdrawal of the appeal with respect to a higher rating for pulmonary emphysema, the Board does not.  

The Board's examination of the Veteran's April 1993 submission reveals what is, at best, an ambiguous communication and, absent further clarification, was insufficient to deprive the Board of jurisdiction over the increased rating claim for the service-connected pulmonary disability.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Moreover, any ambiguity is resolved in the Veteran's favor as a May 1993 correspondence stated that he wished to "continue my s/c claim/appeal for increase of my s/c rating for my pulmonary disease."  

Further, because the 30 percent rating assigned in the May 1993 rating decision did not represent a full grant of the benefit sought, the AOJ was to issue a SSOC and return the case to the Board for further appellate review as directed in the December 1992 remand.  A SSOC was not issued and the case was not returned to the Board.  The issue of entitlement to an initial rating higher than 30 percent for pulmonary emphysema has remained under the Board's jurisdiction for the entire period.  The issue is reflected on the title page.  

In addition, the March 2011 rating decision reflects that service connection was denied for a back disability, prostatitis, a groin disability, chest pain, headaches, and a neck disability.  An August 2011 rating decision reflects service connection was granted for myofascial pain syndrome of the chest wall.  

Although the AOJ's notations on the Veteran's February 2012 NOD with the March 2011 and August 2011 rating decisions indicate that it was construed as disagreement with only the denial of reopening the claim of service connection for sarcoidosis, and the denial of service connection for a back disability, prostatitis, groin pain, and headaches, and with the denial of a higher rating for myofascial pain syndrome of the chest wall, the issues addressed in the June 2013 SOC included service connection for a neck disability.  (The issues pertaining to headaches and prostatitis were deferred.)  The Veteran's statement accompanying the NOD specifically references neck symptoms, and issue of entitlement to service connection for a neck disability is properly on appeal.  

In a June 2013 rating decision, the evaluation of myofascial pain syndrome of the chest wall was increased to 10 percent.  Because the increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In the July 2013 VA Form 9, the Veteran checked box 9B and indicated that he was only appealing whether new and material evidence had been presented to reopen the claim of service connection for sarcoidosis, and the denial of service connection for a back disability, headaches and a neck disability, along with a rating higher than 10 percent for myofascial pain syndrome of the chest wall.  However, the form was computer generated and appears that some of the issues were cut off and the narrative accompanying the substantive appeal addresses all issues addressed in the June 2013 SOC, to include a groin disability.  Resolving reasonable doubt in the Veteran's favor, the Veteran's July 2013 substantive appeal perfected an appeal with respect to a groin disability.  

Separate SOCs were issued in September 2013 addressing service connection for prostatitis and for headaches.  In the November 2013 VA Form 9, the Veteran checked box 9B and the only issue listed is entitlement to service connection for prostatitis.  Therefore, the headaches claim is not on appeal.

With respect to service connection for prostatitis and groin pain, the issues have been recharacterized as one of entitlement to service connection for a genitourinary disability to comport with the evidence of record.

The evidence, to include the February 2012 NOD and substantive appeal raise issue of entitlement to a TDIU.  The issue is part and parcel of the increased rating claims on appeal. 

In the July 2013 VA Form 9, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for head, neck and chest pain due to a medication prescribed by a VA facility.  The Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

The Veteran asserts entitlement to service connection for sarcoidosis, a back disability, a neck disability, and a genitourinary disability, to include prostatitis and groin pain.  He maintains that service connection is warranted on a direct basis, or as secondary to service-connected pulmonary emphysema and/or myofascial pain syndrome of the chest wall.  He contends that many of his symptoms are manifestations of sarcoidosis.  In addition, he seeks higher ratings for service-connected pulmonary emphysema and myofascial pain syndrome of the chest wall, to include an award of a TDIU.  

With respect to service connection, an October 1990 Personnel Information Exchange System (PIES) response to a request for verification of additional service notes the Veteran was assigned to a Reserve unit.  Although it was recommended that the inquiry be forwarded to the Veteran's Reserve unit to obtain the information, there is no indication in the claims file that further action was taken in that respect.  Another attempt to verify additional service is to be made.  

With respect to service connection for a neck disability, post-service private treatment records in November 1989 reflect a history of a head-on collision in a motor vehicle accident with onset of neck symptoms approximately one week following the accident.  The assessment was acute sprain of the neck.

An April 1990 VA examination report reflects the Veteran's complaints of lumps in his neck, and a June 1990 VA examination report notes a definite enlargement of the thyroid glands.  A June 2011 VA examination notes a history of onset of neck and head pain during service in April 1985.  It was noted that he had neck pain with onset of left groin, chest and back pain.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of his neck disability.  

With respect to a back disability, in his February 2012 NOD, the Veteran stated that his back was injured during service when a gate hinge hit his lower back while he was on guard duty in 1987 or 1988.  Although service treatment records, which were obtained in July 1989, are negative for reference to a back injury, in view of the Veteran's report of having been treated at the hospital for the back injury, of having been assigned light duty for two weeks, and of having been profiled not to return to field duty as a result of the injury, the Veteran's personnel records may contain relevant evidence.  As such, the Veteran's service personnel records are to be obtained and associated with the record.  

In addition, an attempt is to be made to obtain the contemporaneous hospital treatment records dated in 1987 or 1988 in association with the back injury.  

Further, private treatment records reflecting that the Veteran was involved in a motor vehicle accident in January 2006 note that lumbar strain was a result of the accident, but that his lumbar degenerative disc disease was not related to the accident.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of his back disability.  

With respect to a genitourinary disability, service treatment records in November 1987 reflect complaints of stomach pain, and a numb sensation on the glans penis was noted.  Urethral discharge was attributed to gonorrhea.  

Private treatment records in August 2002 reflect complaints of groin pain, along with a diagnosis of urethritis.  Penile pain of unknown etiology and epididymitis were noted in October 2002.  A September 2004 record notes that he had been on and off of antibiotics for years due to chronic left testicular pain.  A November 2005 record reflects epididymo-orchitis, and urinary frequency and prostatitis were noted in November 2006.  

In his February 2012 NOD, the Veteran stated that the initial episode of groin pain was during service in 1987 and that the groin pain developed in to prostatitis, urethritis, and epididymitis.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of his genitourinary disability.  

In September 1991, the Veteran stated that his private doctor told him his pulmonary problems may be due to sarcoidosis.  In an article he submitted, it is noted that sarcoidosis is a condition of chronic inflammation and can involve many organs of the body, to include the lungs.  A private record in July 1991 reflects possible healing viral lesions of the tonsils, and no nodes were noted.  In view of the evidence and the Veteran assertions, the Veteran is to be afforded a VA examination with respect to service connection for sarcoidosis.  

The Veteran asserts that his pulmonary emphysema has worsened since a June 2011 VA examination, and more severe than reflected by the 30 percent evaluation assigned.  In view of the appeal period pending since May 13, 1988, a retrospective medical opinion addressing the level or levels of impairment due to the pulmonary emphysema that has been present throughout the appeal period is necessary.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The Board notes that the criteria used to evaluate disabilities involving the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4, was amended with regard to rating diseases of the trachea and bronchi during the appeal period, effective October 7, 1996.  See 61 Fed. Reg. 46720 (1996).  Accordingly, the Veteran's claim for an initial rating higher than 30 percent for pulmonary emphysema must be evaluated under the former and the revised criteria with application of the newer criteria not earlier than October 7, 1996.

In addition, the Veteran asserts that his service-connected myofascial pain syndrome of the chest wall is worse than reflected by the 10 percent evaluation assigned and worse since the VA examination in June 2011.  Private emergency room records from a facility in Greenville, North Carolina, reflect clinical testing was accomplished with respect to the Veteran's complaints of chest pain in November 2012.  The Veteran is to be afforded a contemporaneous and thorough VA examination to determine the current severity of his myofascial pain syndrome of the chest wall.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Records in 1994 indicate that the Veteran may have participated in VA Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the claims file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.

In addition, the record reflects recent relevant VA treatment.  On remand, up-to-date VA treatment records dated since June 2013 are to be obtained.  

The record raises the issue of a TDIU.  The resolution of the remanded issues could have an impact upon the Veteran's claim for TDIU.  Thus, the issues are inextricably intertwined and a Board determination on the TDIU claim is not warranted until development and adjudication is completed regarding the Veteran's increased rating claims and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Make another request for to verify any additional military service for the Veteran.  All efforts in this respect are to be documented in the claims file.  

2.  Obtain the Veteran's service personnel records and associate them with the record.  

3.  Attempt to obtain the contemporaneous hospital treatment records dated in 1987 or 1988 in association with a back injury.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain VA treatment records dated since June 2013.  

5.  Contact the Veteran and request authorization and consent to release Information to VA, for a complete copy of private records from the facility in Greenville, North Carolina, to include results of clinical testing in November 2012, as well as any other private doctor who has treated the Veteran's chest symptoms, since June 2013.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the myofascial pain syndrome of the chest wall.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

6.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the claims file.  

7.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the sarcoidosis claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and determine whether the Veteran has or has had sarcoidosis.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sarcoidosis had its onset during, or is otherwise related to, the Veteran's service or the year following his service. 

Additionally, the examiner is to provide an opinion as to whether it is at least as likely as not that any sarcoidosis is caused or aggravated by service-connected pulmonary emphysema or myofascial pain syndrome of the chest wall.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify the Veteran's back disabilities.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disability had its onset during, or is otherwise related to, the Veteran's service or the year following his service. 

Additionally, the examiner is to provide an opinion as to whether it is at least as likely as not that any back disability is caused or aggravated by service-connected pulmonary emphysema or myofascial pain syndrome of the chest wall.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

9.  Schedule the Veteran for a VA neck examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify the Veteran's neck disabilities.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neck disability had its onset during, or is otherwise related to, the Veteran's service or the year following his service. 

Additionally, the examiner is to provide an opinion as to whether it is at least as likely as not that any neck disability is caused or aggravated by service-connected pulmonary emphysema or myofascial pain syndrome of the chest wall.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

10.  Schedule the Veteran for a genitourinary examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any genitourinary disability had its onset during, or is otherwise related to, the Veteran's service. 

Additionally, the examiner is to provide an opinion as to whether it is at least as likely as not that any genitourinary disability is caused or aggravated by service-connected pulmonary emphysema or myofascial pain syndrome of the chest wall.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

11.  Schedule the Veteran for a VA examination to determine the severity of the pulmonary emphysema for the time period since May 13, 1988.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.

The examiner is to provide a comprehensive report discussing the severity of the Veteran's pulmonary emphysema since May 13, 1988 to the extent possible.  The examiner is to attempt to determine whether there are any periods of time when the severity of the disability fluctuated; i.e., if it became worse or improved over any period of time.

The examination report must include a complete rationale for all opinions expressed.  

12.  Schedule the Veteran for a VA examination to determine the severity of myofascial pain syndrome of the chest wall.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide a comprehensive report discussing the current severity of the Veteran's myofascial pain syndrome of the chest wall.  

The examination report must include a complete rationale for all opinions expressed.  

13.  Finally, readjudicate the issues on appeal, including entitlement to a TDIU.  For the pulmonary emphysema issue, consider the prior rating criteria for the entire period of the claim, and the revised criteria since October 7, 1996.  For the sarcoidosis issue, consider the claim an original claim instead of one to reopen.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

